internal_revenue_service p o box cincinnati oh number release date date date legend b dollars amount cc number d association dear department of the treasury employer_identification_number contact person - id number contact telephone number vil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won’t be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate a program providing scholarships to the children and grandchildren of members of d you expect to provide c scholarships of b dollars the specific criteria you use to determine who is eligible for your program are children or grandchildren of d members members must have maintained their relationship with d continuously for at least three years members must be current with respect to dues letter catalog number 58263t applicants must have applied to at least one accredited two or four-year college or are currently enrolled in college to be considered evidence of application is required applicants must submit all materials to you by the deadline date on or before april all scholarship awards will be paid directly to the applicant individuals meeting the above criteria must submit an application meeting the following specifications applicants must submit a high college school transcript applicants must submit a photocopy of their act or sat scores applicants with scores in the 80th percentile or above will receive preference applicant must submit three letters of recommendations sources for the recommendation letters are a high or college school teacher b member of applicant’s general community c source of applicant’s choice applicants must submit a - word essay describing achievement goals they have for their college experience the essay should also briefly describe career goals subject of essay is non-specific to give applicant the opportunity to express his her creativity applicants are encouraged to include any community involvement and extra- curricular activity a scholarship committee to select winners will consist of three members from your board_of directors winning applicants will be notified of the amount of scholarship by mail scholarships are advertised in the membership newsletter and copies of the application and announcement materials can be found on your website relatives of members of your selection committee or of your officers directors or substantial contributors are not eligible for awards made under your program you will maintain case histories showing recipient names and addresses purpose of award amount and manner of selection all successful candidates must provide verification of their expenditures within days of receiving their scholarship the scholarship committee will evaluate and confirm whether funds have been used appropriately and specifically for educational_purposes should the recipient fail to provide verification of expenses and or if the committee deems funds were misused the recipient and or the sponsoring parent or grandparent will be responsible to reimburse those funds within thirty days of such notification you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded letter catalog number 58263t investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees n o w p grantees which are identified as a disqualified_person how the amount and purpose of each grant was established how you established supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
